DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/2/19 and 1/20/21 were filed on 12/2/19 and 1/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Figures 1-9 are missing from the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2006/0029858) in view of Klug (US 2002/0131926).
Regarding claims 1-3 and 6, Ji discloses a method of producing a fuel cell which has at least one membrane electrode assemblies “13”, “14”, “15” (membrane electrode unit) having a cathode “36” (second electrode) and an anode “38” (first electrode) mutually separated by a membrane, and at least one bipolar plate “16”, “18” which comprises a gas permeable conductive diffusion media “34” (distribution unit / first distribution region) for distributing a fuel to the anode and a gas permeable diffusion media / gas diffusion layer “34” (distribution unit / second distribution region) for distributing an oxidant to the cathode, the method comprising the following steps: generating a diffusion media that is a flat woven fabric, wherein the woven fabric is porous and electrically conductive; guiding the woven fabric between two rollers; and disposing the diffusion media in the first distribution region and second distribution region of the bipolar plate ([0026],[0041],[0066] and Fig. 6).
	However, Ji does not expressly teach two rollers which have in each case a structured surface, on account of which the woven fabric is deformed in such a manner that elevation of the woven fabric are created (claim 1); wherein the rollers rotate in 
	Klug teaches the concept of manufacturing articles from a flexible sheet of graphite mat “12” (gas diffusion layer) by guiding the flexible sheet through a pair of rollers “32” & “33”; wherein the rollers rotate in each case about one rotation axis, the rotation axes running so as to mutually parallel, and wherein the rollers rotate at identical rotating speeds in opposite directions; wherein the rollers have protrusions “36” (structured surface) which run so as to be rectilinear in an axial direction; wherein the graphite material is deformed in such a manner that embossed features “34A” & “34B” (elevations) of the graphite mat are created; wherein articles manufactured by such an embossing process include materials useful in the formation of components of a fuel cell such as gas diffusion layers ([0053],[0056] and Fig. 1 and 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ji method of producing a fuel cell to include two rollers which have in each case a structured surface, on account of which the woven fabric is deformed in such a manner that elevation of the woven fabric are created; wherein the rollers rotate in each case about one rotation axis, the rotation axes running so as to mutually parallel, and wherein the rollers rotate at identical rotating speeds in opposite directions; wherein the structured surfaces have protrusions which run so as to be rectilinear in an axial direction in order to utilize an embossing 
	Regarding claim 9, Ji also discloses gas permeable diffusion media that press up against the electrode faces of the MEAs which results in embossed features (elevations) of the woven fabric physically contacting one of the electrodes ([0067]).

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Klug as applied to claim 2 above, and further in view of Farrington et al (US 2007/0148526).
	However, Ji as modified by Klug does not expressly teach structured surfaces that have protrusions which run so as to be inclined in a rectilinear manner to an axial direction and inclined to a circumferential direction (claim 4).
	Farrington et al discloses rollers “1208” having protrusions “1204” (structured surfaces) that are inclined in a rectilinear manner to an axial direction and inclined to a circumferential direction ([0053] and Fig. 12A).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ji/Klug method of producing a fuel cell to include structured surfaces that have protrusions which run so as to be inclined in a rectilinear manner to an axial direction and inclined to a circumferential direction in order to form inverse microfins that facilitate water management by directing flow of water along the surface of the gas diffusion layer ([0053]).  

5 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Klug as applied to claim 2 above, and further in view of Tanaka (US 2011/0287334).
However, Ji as modified by Klug does not expressly teach structured surfaces that have protrusions which in a circumferential direction run so as to be pendular in an axial direction (claim 5).
Tanaka discloses a cathode electrode member “50c” (diffusion media) that is interposed between the cathode electrode catalyst layer and the cathode separator (bipolar plate); wherein the cathode electrode member is bent into a wave shape (pendular) in an axial direction ([0028],[0032] and Fig. 2).  Examiner’s note: the Office takes the position that it is within the level of skill of one of ordinary skill in the art to utilize rollers having structured surfaces such as protrusions in a circumferential direction run so as to be pendular in an axial direction to form a cathode electrode member bent into a wave shape.  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ji/Klug method of producing a fuel cell to include structured surfaces that have protrusions which in a circumferential direction run so as to be pendular in an axial direction in order to decrease a pressure loss of reaction gas, to provide uniform flow rate distribution, thereby achieve voltage stability ([0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Klug as applied to claim 1 above, and further in view of Fiebig et al (US 2006/0199061).
However, Ji as modified by Klug does not expressly teach a woven fabric that 
Fiebig et al discloses examples of gas diffusion layers that include porous carbon paper, carbon cloth, …, woven metal cloths ([0054]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Fiebig et al indicates that metal cloth is a suitable material for use as a gas diffusion layer.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use metal containing fiber.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Klug as applied to claim 1 above, and further in view of Sakamoto (US 2004/0170886).
However, Ji as modified by Klug does not expressly teach a woven fabric that is generated from at least two different types of fibers (claim 8).
Sakamoto discloses a gas diffusion layer that may be formed in a woven cloth structure constituted of modified cross-sectioned carbon fiber and a circular cross-sectioned carbon fiber in a predetermined proportion ([0015]).  
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ji/Klug method of producing a fuel cell to include a woven fabric that is generated from modified cross-sectioned carbon fiber and a circular cross-sectioned carbon fiber in order to permit moisture to be retained in a recess located between protruding portions, thereby upgrading water retention capability of the gas diffusion layer (Abstract).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729